972 F.2d 1352
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Roynell JOSHUA, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 92-5030.
United States Court of Appeals, Federal Circuit.
May 18, 1992.

Before MAYER, Circuit Judge, BENNETT, Senior Circuit Judge, and CLEVENGER, Circuit Judge.
ON MOTION
MAYER, Circuit Judge.

ORDER

1
The United States moves for summary affirmance of the Claims Court's September 23, 1991 order dismissing Roynell Joshua's complaint for lack of jurisdiction.   Joshua opposes.   We, sua sponte, consider whether the appeal should be dismissed for lack of jurisdiction.


2
On September 23, 1991, the Claims Court entered judgment.   Joshua filed his notice of appeal on November 25, 1991.


3
A notice of appeal from the Claims Court must be filed within the time prescribed for appeals to the United States courts of appeals from the United States district courts.  28 U.S.C. § 2522.   Notices of appeal from district courts, in suits where the United States is a party, must be filed within 60 days from the entry of judgment.  28 U.S.C. § 2107.   Joshua's appeal was filed 63 days after the entry of judgment.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) Joshua's appeal is dismissed as untimely.


6
(2) The United States' motion for summary affirmance is moot.